             Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 1 of 35



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CENTER FOR BIOLOGICAL DIVERSITY,
378 N. Main Avenue
Tucson, AZ 85701;                                               COMPLAINT
                                                          FOR DECLARATORY AND
DEFENDERS OF WILDLIFE,                                      INJUNCTIVE RELIEF
1130 17th Street N.W.
Washington, D.C. 20036; and
                                                          Case No.: __________________
ANIMAL LEGAL DEFENSE FUND,
525 East Cotati Avenue
Cotati, CA 94931,

               Plaintiffs,
v.

KIRSTJEN M. NIELSEN,
in her official capacity as Secretary of the U.S.
Department of Homeland Security,
245 Murray Lane S.W.
Washington, D.C. 20528; and

U.S. DEPARTMENT OF HOMELAND
SECURITY,
245 Murray Lane S.W.
Washington, D.C. 20528,

               Defendants.


                                        INTRODUCTION

       1.      In this action, Plaintiffs Center for Biological Diversity, Defenders of Wildlife,

and Animal Legal Defense Fund (collectively, “Plaintiffs”) challenge the issuance of waivers on

October 10, 2018 and October 11, 2018 by Defendant Kirstjen M. Nielsen, Secretary of the U.S.

Department of Homeland Security (“DHS Secretary”), that purport to exempt (i) construction of
             Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 2 of 35



approximately 6.6 miles of border walls and associated infrastructure in Cameron County, Texas,

and (ii) construction of approximately 18 miles of border walls and associated infrastructure in

Hidalgo County, Texas, respectively (collectively, “the Lower Rio Grande Valley Border Wall

Waivers”) from compliance with the National Environmental Policy Act (“NEPA”), 42 U.S.C. §

4321 et seq., the Endangered Species Act (“ESA”), 16 U.S.C. § 1531 et seq., the National

Wildlife Refuge System Administration Act (“NWRSAA”), 16 U.S.C. §§ 668dd─668ee, and

numerous other statutory requirements. See 83 Fed. Reg. 50,949 (October 10, 2018) (“Cameron

County Waiver”); 83 Fed. Reg. 51,472 (October 11, 2018) (“Hidalgo County Waiver”).

       2.      In issuing the Lower Rio Grande Valley Border Wall Waivers, Secretary Nielsen

invoked the authority purportedly contained in Section 102 of the Illegal Immigration Reform

and Immigrant Responsibility Act of 1996 (“IIRIRA”), Pub. L. 104-208, Div. C, 110 Stat. 3009-

546 (codified at 8 U.S.C. § 1103 note), as amended. As detailed below, the Lower Rio Grande

Valley Border Wall Waivers are ultra vires and unlawful because they exceed the limited grant

of authority for such waivers contained in IIRIRA Section 102. Moreover, any interpretation of

Section 102 that would sanction the issuance of the Lower Rio Grande Valley Border Wall

Waivers would render this statutory provision so broad and unbounded in scope that it would run

afoul of Constitutional principles including the Take Care Clause, the Separation of Powers

Doctrine, the Non-Delegation Doctrine, and the Presentment Clause.

       3.      Section 102 of IIRIRA directed the DHS Secretary to “install additional physical

barriers and roads . . . in areas of high illegal entry.” IIRIRA § 102(a). Specifically, “in carrying

out” this mandate, the DHS Secretary was required to identify and construct a total of not less

than 700 miles of “reinforced fencing” where it would be “most practical and effective,” as well

as to complete construction of 370 miles of these border barriers within “priority areas” by




                                                 2
            Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 3 of 35



December 31, 2008. Id. § 102(b). By DHS’s own admission, the projects required by Section

102 have long since been completed.

       4.        In addition to IIRIRA Section 102(b)’s mandate to build certain barriers by

certain dates, Section 102(c) provides that the DHS Secretary “shall have the authority to waive

all legal requirements to ensure expeditious construction of the barriers and roads under this

Section.” (emphasis added). Invoking this provision, the Lower Rio Grande Valley Border Wall

Waivers purport to exempt approximately 24.6 miles of border wall construction in Cameron and

Hidalgo Counties (hereafter, collectively referred to as “the Lower Rio Grande Valley Border

Wall Projects”) from numerous otherwise applicable environmental laws. However, because the

Lower Rio Grande Valley Border Wall Projects do not fall within the scope of projects mandated

by Section 102, the projects squarely do not fall “under this section”—and, consequently, the

waiver authority under Section 102(c) is inapplicable to the Lower Rio Grande Valley Border

Wall Projects.

       5.        Plaintiffs seek a judicial declaration that DHS Secretary Nielsen acted outside her

statutory authority by issuing the Lower Rio Grande Valley Border Wall Waivers, thus rendering

the Waivers ultra vires agency actions that are invalid and ineffective. Specifically, the waiver

provision under Section 102(c) only applies to the measures mandated by Section 102(b), which

have already been completed because DHS has met its duty to identify and construct 370 miles

of border barriers within “priority areas” by December 31, 2008, as required by Section

102(b)(1)(B), as well as its overlapping duty to construct a total of not less than 700 miles of

border barriers as required by IIRIRA Section 102(b)(1)(A). As such, because the scope of the

IIRIRA Section 102(c) waiver provision is limited to the border barriers and road requirements

specified by IIRIRA Section 102(b), the requirements of which have already been fulfilled, the




                                                  3
               Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 4 of 35



purported waiver of NEPA, the ESA, the NWRSAA, and numerous additional laws under the

Lower Rio Grande Valley Border Wall Waivers are unlawful ultra vires acts.

          6.    In the alternative, even were the Court to determine that the Lower Rio Grande

Valley Border Wall Projects fall within the particular “barriers and roads” authorized under

IIRIRA Section 102 and are subject to the waiver of legal requirements under IIRIRA Section

102(c), the Lower Rio Grande Valley Border Wall Waivers are invalid because the Secretary

failed to comply with IIRIRA Section 102(b)(1)(C), which mandates that the DHS Secretary

consult with stakeholders regarding the waivers. Secretary Nielsen failed to comply with this

requirement, thereby rendering the Lower Rio Grande Valley Border Wall Waivers both in facial

violation of IIRIRA Section 102(b)(1)(c) and ultra vires agency actions.

          7.    Additionally or in the alternative, Plaintiffs seek declaratory relief that the Lower

Rio Grande Valley Border Wall Waivers, and the waiver authority provided by IIRIRA Section

102(c) generally, violate the U.S. Constitution in several respects, including the Take Care

Clause, the Separation of Powers Doctrine, the Non-Delegation Doctrine, and the Presentment

Clause.

                                         JURISDICTION

          8.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and

1346, 5 U.S.C. §§ 701 to 706, and 8 U.S.C. § 1103 note. The causes of action arise under the

laws of the United States and the U.S. Constitution. The relief requested is authorized pursuant

to 28 U.S.C. §§ 1651 and 2201 to 2202, and 5 U.S.C. §§ 701 to 706.

                                              VENUE

          9.    Venue properly vests in this Court pursuant to 28 U.S.C. § 1391(b) and (e),

because the violations are occurring in this district, and a substantial part of the events or




                                                  4
             Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 5 of 35



omissions giving rise to the claims have occurred in this district due to decisions made by the

Defendants, and/or failure(s) to act by the Defendants.

                                            PARTIES

       10.     Plaintiff CENTER FOR BIOLOGICAL DIVERSITY (“the Center”) is a non-

profit environmental organization dedicated to the protection of native species and their habitats

through science, policy, and environmental law. The Center has more than 1.5 million members

and online activists. The Center is headquartered in Tucson, Arizona, and has an office in

Washington, D.C. and numerous additional regional offices located throughout the country, and

an international office in Baja California Sur, Mexico.

       11.     The Center’s members and staff live in or regularly visit the U.S.-Mexico

borderlands region in southern Texas and the lower Rio Grande Valley, including visitation

specific to Cameron and Hidalgo Counties. The Center’s members and staff regularly use the

myriad federal, state, and local protected lands in this borderlands region, including areas such as

the Lower Rio Grande Valley National Wildlife Refuge, the Bentsen-Rio Grande State Park, and

the (privately owned) National Butterfly Center, which are impacted by and/or adjacent to the

location of the Lower Rio Grande Valley Border Wall Projects, for hiking, camping, viewing and

studying wildlife, photography, and other scientific, vocational and recreational activities. The

Center’s members and staff derive recreational, spiritual, professional, scientific, educational,

and aesthetic benefit from their activities in these areas. The Center has a long history of

environmental advocacy within the borderlands region generally and the south Texas

borderlands region specifically. The Center’s members and staff have specific intentions to

continue to use and enjoy these areas frequently and on an ongoing basis in the future.




                                                 5
             Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 6 of 35



       12.     The Center has worked for nearly two decades to oppose environmentally harmful

border fencing and other injurious border security projects along the U.S.-Mexico border

generally, and the south Texas region specifically. The Center also has a long history of

advocating for the protection of rare wildlife habitat and specific species that could be impacted

by the Lower Rio Grande Valley Border Wall Projects, including the ocelot, jaguarundi, and

aplomado falcon.

       13.     The Center’s and its members’ interests are harmed by DHS’s violations of law

and the U.S. Constitution. The proposed Lower Rio Grande Valley Border Wall Projects entail

the construction of new border fencing and roads as well as associated noise, lighting, and other

impacts, which will necessitate new land clearing, grading, staging, and other associated

activities impacting the surrounding environment. The construction—which will occur without

the benefit of compliance with NEPA, the ESA and other laws—will negatively impact the

wildlife habitat and imperiled species described above, which will injure the Center and its

members’ aesthetic, conservation, recreational, scientific, educational, and wildlife preservation

interests in those habitats and species. These injuries would be redressed by the requested relief,

as absent the Lower Rio Grande Valley Border Wall Waivers, the harmful construction either

would not occur or would only occur after compliance with the requirements of NEPA, the ESA

and other laws, which are designed to eliminate, reduce and/or mitigate the negative

environmental consequences of federal agency actions.

       14.     Plaintiff DEFENDERS OF WILDLIFE (“Defenders”) is a national nonprofit

conservation organization focused on wildlife and habitat conservation across the country.

Based in Washington D.C., the organization also maintains six regional field offices and

represents more than 1.8 million members and supporters in the United States and around the




                                                6
             Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 7 of 35



world, including approximately 90,450 in Texas. Defenders’ mission is to conserve all native

plant and animals in their natural communities. Through policy, advocacy, science, and

litigation, Defenders works to preserve species and the habitats upon which they depend.

Defenders is deeply engaged in management of public lands, waters and wildlife, including the

protection and recovery of flora and fauna in the Lower Rio Grande Valley. Defenders has been

closely involved in policy and litigation matters associated with border wall construction along

the United States-Mexico border for more than a decade.

       15.     Defenders has organizational and membership-based interests in the preservation

and conservation of the borderlands of the southwestern United States that will be harmed by the

construction of barriers and roads at issue in this case. Defenders has worked for the protection

of borderland wildlife, wildlands and ecosystems for decades. Defenders has a particularly long

history of advocating for proper management of the National Wildlife Refuge System, including

Santa Ana and Lower Rio Grande Valley National Wildlife Refuges and the diverse species that

depend on these public lands, which would be impacted by the Lower Rio Grande Valley Border

Wall Projects. Defenders has played a leading role in efforts to educate the public and advocate

for better integration of environmental considerations into immigration policy generally, and into

border security efforts specifically.

       16.     Defenders’ members live near and regularly visit the borderlands in south Texas

and the lower Rio Grande Valley for wildlife observation, recreation, and other uses. Defenders’

members also live in other areas along the Texas borderlands adversely impacted by the border

wall projects in Cameron and Hidalgo Counties. These members have aesthetic, educational,

professional, health, and spiritual interests that will be harmed by the environmental impacts that

will result from the DHS Secretary’s decision to waive multiple laws, and consequently




                                                7
              Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 8 of 35



eliminate the procedural and substantive protections that would have otherwise been provided by

these laws.

       17.     Plaintiff ANIMAL LEGAL DEFENSE FUND (“ALDF”) is a nonprofit 501(c)(3)

organization with more than 200,000 members and supporters, including many whom live in

Texas. ALDF represents its members’ interests by working to protect the lives and interests of

animals, including wildlife, through the legal system. ALDF is headquartered in Cotati,

California, with regional offices in Los Angeles and Portland, Oregon. ALDF also has staff who

are based in Texas.

       18.     ALDF has an organizational and membership-based interest in ensuring the letter

and spirit of wildlife- and wildland-protection statutes are fully upheld and the constitutional

principles enabling these laws’ implementation are respected. ALDF pursues its purpose of

safeguarding animal welfare in part by persistently advocating for government adherence to

wildlife-protection laws such as NEPA, the ESA and the Migratory Bird Treaty Act (to name a

few)—each of which has been waived by the DHS Secretary in conjunction with the Lower Rio

Grande Valley Border Wall Projects. ALDF has expended significant organizational resources

on advocacy and public education efforts to improve environmental protections for wildlife

living on protected lands such as the borderlands at issue here, and will continue to do so if the

border wall is built without adherence to the laws the DHS Secretary is attempting to waive.

       19.     ALDF’s members live in or regularly visit the U.S.-Mexico borderlands region in

south Texas. ALDF’s members regularly use the myriad federal, state, and local protected lands

along the U.S.-Mexico border in south Texas generally and Cameron and Hidalgo Counties

specifically—including areas impacted by and/or adjacent to the location of the Lower Rio

Grande Valley Border Wall Projects—for hiking, camping, wildlife viewing and photography,




                                                8
              Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 9 of 35



and other vocational and recreational activities.       ALDF’s members derive recreational,

educational, and aesthetic benefit from their activities in these areas. ALDF’s members have

specific intentions to continue to use and enjoy these areas frequently and on an ongoing basis in

the future.

        20.    ALDF has an established track record of active participation in the oversight of

government activities and decision-making, particularly with regard to laws and policies

affecting wildlife. ALDF expends considerable organizational resources in doing so, including

costs associated with litigation and educating the public.       ALDF regularly represents its

members’ interests in this regard by filing lawsuits, training law students and professionals, and

publishing and disseminating informational materials to its members.

        21.    ALDF and its members are harmed by the DHS Secretary’s issuance of the Lower

Rio Grande Valley Border Wall Waivers, in that the DHS Secretary’s decision to waive the

procedural and substantive protections of multiple laws in order to expedite the construction of

barriers and roads associated with the Lower Rio Grande Valley Border Wall Projects pose an

imminent impact on the local ecosystems, including wildlife populations. These impacts will

directly harm ALDF’s members’ aesthetic and recreational interests in their continued enjoyment

of the south Texas borderlands, and will additionally harm ALDF as an organization due to the

forced diversion of ALDF resources to protect the wild animals affected by the illegal border

wall construction in fulfillment of its mission.

        22.    Defendant KIRSTJEN M. NIELSEN, Secretary of the U.S. Department of

Homeland Security, is sued in her official capacity. Secretary Nielsen is the official ultimately

responsible under federal law for ensuring that the actions and management decisions of the

Department, including its component agency the U.S. Customs and Border Protection (“CBP”)




                                                   9
             Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 10 of 35



comply with all applicable laws and regulations. On October 10, 2018 and October 11, 2018,

Secretary Nielsen invoked the IIRIRA Section 102(c) waiver authority to issue the Cameron

County and Hidalgo County waivers, respectively, in relation to the Lower Rio Grande Valley

Border Wall Projects.

       23.     Defendant U.S. DEPARTMENT OF HOMELAND SECURITY is an agency

within the executive branch of the U.S. government. The Department is responsible for ensuring

border security along the U.S.-Mexico border consistent with applicable legal requirements.

                                 STATUTORY BACKGROUND

A.     Section 102 of The Illegal Immigration Reform and Immigrant Responsibility Act of
       1996 (“IIRIRA”)

       24.     Congress initially enacted IIRIRA in 1996 to, for the first time, provide federal

agencies with specific direction regarding the location and extent of specific border barriers to be

constructed. P.L. 104-208, div. C., codified at 8 U.S.C. § 1103 note.             Prior to IIRIRA’s

enactment, the authority to construct border barriers derived from the general statutory

responsibility of the U.S. Attorney General (now the DHS Secretary) to “guard the boundaries

and borders of the United States against the illegal entry of aliens.” Immigration and Nationality

Act, §103(a)(5), 8 U.S.C. §1103(a)(5). That authority continues to exist independent of IIRIRA.

       25.     While it has been amended several times, IIRIRA Section 102 remains the

primary federal statutory provision addressing border barriers.             Section 102(a) remains

substantively the same as originally enacted in 1996, providing the Attorney General (now the

DHS Secretary) with the general policy direction to “take such actions as may be necessary to

install additional physical barriers and roads . . . in the vicinity of the United States border to

deter illegal crossings in areas of high illegal entry into the United States.”




                                                  10
             Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 11 of 35



       26.     At the time Section 102(a) was enacted, Congress also provided that “to the extent

the Attorney General determines necessary to ensure expeditious construction of the barriers and

roads under this Section” (emphasis added), the requirements of the ESA and NEPA may be

waived.

       27.     As originally enacted, IIRIRA Section 102(b) “carr[ied] out subsection (a)” by

identifying specific border barriers to be constructed, establishing specific deadlines for the

construction of such barriers, and other requirements. The only border fence segment initially

mandated by Congress under IIRIRA Section 102(b) was the construction of fencing in San

Diego, California—specifically, the fortification of a 14-mile long “primary” border fence that

was completed in 1993. As originally enacted, IIRIRA did not mention construction related to

the Texas border.

       28.     The modifier “under this Section” in IIRIRA Section 102(c) refers solely to the

specific border fencing required under IIRIRA Section 102(b), which by its plain language

“carries out” DHS’s general authority to ensure the “expeditious construction” of “additional

physical barriers and roads” under IIRIRA Section 102(a).

B.     The 2005 REAL ID Act Amendments to IIRIRA Section 102(c)

       29.     Enacted in 2005, Section 102 of the REAL ID Act amended the Section 102(c)

IIRIRA waiver provision in two primary ways. P.L. 109-13, div. B.

       30.     First, the REAL ID Act amendment expanded the IIRIRA Section 102(c) waiver

authority beyond NEPA and the ESA to permit the DHS Secretary “to waive all legal

requirements [that] such Secretary, in such Secretary’s sole discretion, determines necessary to

ensure expeditious construction of the barriers and roads under this Section” (emphasis added).

This amendment did not specify the laws that Congress authorized the Secretary to waive.




                                               11
             Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 12 of 35



       31.     Second, Section 102 of the REAL ID Act amended the waiver authority under

IIRIRA Section 102(c) to restrict judicial review concerning any waiver decision in the

following respects: (i) purporting to limit “all causes or claims” arising from any waiver

determination made by the DHS Secretary to alleged constitutional violations only; (ii) requiring

any such constitutional challenge to be filed not later than 60 days after the Secretary’s

determination, effective upon being published in the Federal Register; and (iii) eliminating

appellate court review of the district court’s decision on the alleged constitutional violations and

instead only permitting review upon a writ of certiorari to the U.S. Supreme Court.

       32.     Congress intended the REAL ID Act’s amendment and expansion of the Section

102(c) waiver authority, like the IIRIRA Section 102(c) waiver authority as originally enacted in

1996, to apply to the specific border barrier and road requirements at IIRIRA Section 102(b),

which “carries out” the general border barrier policy direction at IIRIRA Section 102(a). At that

time, the only specific border barriers required under Section 102(b) remained the 14-mile San

Diego, California fence proposals, with no mention of fencing in any other state, including

Texas. Congress’s intent—that the expansion of the IIRIRA Section 102(c) waiver authority

under Section 102 of the REAL ID Act be limited to the specific San Diego border barriers

mandated by IIRIRA Section 102(b)—is evidenced by the bill’s plain language, as well as

statements by the bill’s author and co-sponsors during the limited House Floor debate.

       33.     Indeed, the bill’s official title made clear that Congress’s intent in expanding the

IIRIRA Section 102(c) waiver authority was specific to the border barrier segments identified

under Section 102(b): “To establish and rapidly implement regulations for State driver’s license

and identification document security standards, to prevent terrorists from abusing the asylum




                                                12
                Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 13 of 35



laws of the United States, to unify terrorism-related grounds for inadmissibility and removal, and

to ensure expeditious construction of the San Diego border fence.” (emphasis added).

          34.     The intended limitation of the IIRIRA Section 102(c) waiver authority to the San

Diego double and triple layered fence specified under IIRIRA Section 102(b) was also

repeatedly emphasized by the bill’s supporters on the House Floor. As stated by the bill’s

author:

                  [T]he REAL ID Act will waive Federal laws to the extent necessary to
                  complete gaps in the San Diego border security fence, which is still
                  stymied 8 years after congressional authorization.

151 Cong. Rec. H454 (daily ed., Feb. 9, 2005) (Statement of Rep. Sensenbrenner) (emphasis

added); see also Cong. Rec. H471 (“H.R. 418 provides the Secretary of Homeland Security with

authority to waive environmental laws, so that the border fence running 14 miles east from the

Pacific Ocean at San Diego may finally be completed.”) (daily ed., Feb. 9, 2005) (Statement of

Rep. Hoekstra) (emphasis added). No legislation or legislative history mentions the application

of IIRIRA Section 102(c) waiver authority to apply to any border wall construction in Texas.

C.        The 2006 Secure Fence Act Amendments to IIRIRA Section 102(b)

          35.     President George W. Bush signed the Secure Fence Act on October 26, 2006.

P.L. 109-367.

          36.     Section 3 of the Secure Fence Act (“Construction of Fencing and Security

Improvements in Border Area from Pacific Ocean to Gulf of Mexico”) significantly expanded

upon IIRIRA Section 102(b). Under the Secure Fence Act amendments to IIRIRA Section

102(b), Congress removed the provisions referring specifically to the 14-miles of fencing in San

Diego and instead directed DHS to “provide for at least 2 layers of reinforced fencing [and] the

installation of additional physical barriers, roads, lighting, cameras, and sensors” in five specific



                                                 13
                Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 14 of 35



segments along the U.S.-Mexico border totaling approximately 850 miles. Former IIRIRA

§102(b)(1)(A)(i)-(v).

          37.     Section 3 of the Secure Fence Act further amended IIRIRA Section 102(b) to add

the specific requirement that two of these segments—the California and Arizona segment and

one Texas segment—be considered “priority areas,” with construction deadlines of May 30,

2008 and December 31, 2008. Former IIRIRA § 102(b)(1)(B)(i)-(ii). The Texas segments

authorized by the Lower Rio Grande Valley Border Wall Waivers were not categorized as

priority areas.

          38.     Congress did not specifically address the impact of the Secure Fence Act

amendments on the scope of the IIRIRA Section 102(c) waiver.

D.        The 2008 Consolidated Appropriations Act Amendments to IIRIRA Section 102(b)

          39.     Just over a year after enactment of the Secure Fence Act, President George W.

Bush signed the 2008 Consolidated Appropriations Act on December 26, 2007. P.L. 110-161,

div. E.

          40.     In a third and final amendment to date, Section 564 of the 2008 Consolidated

Appropriations Act amended Section 102(b) of the IIRIRA to scale back DHS’s duties with

respect to border barriers and roads as defined under the 2006 Secure Fence Act amendments.

These modifications—which remain the law to date—include: (i) eliminating the requirement

that border barriers be built in any specific locations, and instead specifying that such barriers be

placed “along not less than 700 miles of the southwest border where fencing would be most

practical and effective”; (ii) eliminating the requirement of double-layered fencing; and (iii)

amending the “priority areas” requirement to direct that DHS identify and construct 370 miles of

border barriers by December 31, 2008. IIRIRA § 102(b)(1)(A)-(B).




                                                 14
             Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 15 of 35



       41.     The 2008 Appropriations Act also added a new consultation requirement to

IIRIRA Section 102(b), mandating the DHS Secretary to consult with “the Secretary of the

Interior, the Secretary of Agriculture, States, local governments, Indian tribes, and property

owners in the United States to minimize the impact on the environment, culture, commerce, and

quality of life for the communities and residents located near the sites where” border barriers are

constructed. IIRIRA § 102(b)(1)(C).

       42.     There have been no amendments to IIRIRA Section 102 since the 2008

Appropriations Act amendment was signed into law.

E.     IIRIRA Section 102, As Amended

       43.     The relevant Sections of IIRIRA Section 102, codified at 8 U.S.C. § 1103 note, in

its current version to date provide:

       (a) In general.--The Secretary of Homeland Security shall take such actions as
           may be necessary to install additional physical barriers and roads (including
           the removal of obstacles to detection of illegal entrants) in the vicinity of the
           United States border to deter illegal crossings in areas of high illegal entry
           into the United States.
       (b) Construction of fencing and road improvements along the border.—
           (1) Additional fencing along southwest border.—
               (A) Reinforced fencing.--In carrying out subsection (a) [of this note], the
                    Secretary of Homeland Security shall construct reinforced fencing
                    along not less than 700 miles of the southwest border where fencing
                    would be most practical and effective and provide for the installation
                    of additional physical barriers, roads, lighting, cameras, and sensors
                    to gain operational control of the southwest border.
               (B) Priority areas.--In carrying out this Section [Pub. L. 104-208, Div.
                    C, Title I, § 102, Sept. 30, 1996, 110 Stat. 3009-554, which amended
                    this Section and enacted this note], the Secretary of Homeland
                    Security shall—
                    (i)     identify the 370 miles, or other mileage determined by the
                            Secretary, whose authority to determine other mileage shall
                            expire on December 31, 2008, along the southwest border
                            where fencing would be most practical and effective in
                            deterring smugglers and aliens attempting to gain illegal entry
                            into the United States; and




                                                15
    Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 16 of 35



            (ii)   not later than December 31, 2008, complete construction of
                   reinforced fencing along the miles identified under clause (i).
       (C) Consultation.
           (i)     In general.--In carrying out this Section, the Secretary of
                   Homeland Security shall consult with the Secretary of the
                   Interior, the Secretary of Agriculture, States, local
                   governments, Indian tribes, and property owners in the United
                   States to minimize the impact on the environment, culture,
                   commerce, and quality of life for the communities and
                   residents located near the sites at which such fencing is to be
                   constructed
           (ii)    Savings provision.--Nothing in this subparagraph may be
                   construed to—
                   (I)     create or negate any right of action for a State, local
                           government, or other person or entity affected by this
                           subsection; or
                   (II)    affect the eminent domain laws of the United States or
                           of any State.
       (D) Limitation on requirements.--Notwithstanding subparagraph (A),
           nothing in this paragraph shall require the Secretary of Homeland
           Security to install fencing, physical barriers, roads, lighting, cameras,
           and sensors in a particular location along an international border of
           the United States, if the Secretary determines that the use or
           placement of such resources is not the most appropriate means to
           achieve and maintain operational control over the international border
           at such location.

                       *                         *                      *
(c) Waiver.—
    (1) In general.--Notwithstanding any other provision of law, the Secretary of
        Homeland Security shall have the authority to waive all legal requirements
        such Secretary, in such Secretary’s sole discretion, determines necessary
        to ensure expeditious construction of the barriers and roads under this
        Section. Any such decision by the Secretary shall be effective upon being
        published in the Federal Register.
    (2) Federal court review.—
        (A) In general.--The district courts of the United States shall have
             exclusive jurisdiction to hear all causes or claims arising from any
             action undertaken, or any decision made, by the Secretary of
             Homeland Security pursuant to paragraph (1). A cause of action or
             claim may only be brought alleging a violation of the Constitution of
             the United States. The court shall not have jurisdiction to hear any
             claim not specified in this subparagraph.
        (B) Time for filing of complaint.--Any cause or claim brought pursuant
             to subparagraph (A) shall be filed not later than 60 days after the date
             of the action or decision made by the Secretary of Homeland



                                         16
             Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 17 of 35



                   Security. A claim shall be barred unless it is filed within the time
                   specified.
               (C) Ability to seek appellate review.--An interlocutory or final
                   judgment, decree, or order of the district court may be reviewed only
                   upon petition for a writ of certiorari to the Supreme Court of the
                   United States.



                                 FACTUAL BACKGROUND

A.     Past Construction of Border Barriers and Use of the Waiver Authority Under
       IIRIRA

       44.     Since IIRIRA was enacted in 1996, the federal government has spent billions of

dollars to implement the statute and create the many roads and barriers and undertake other

measures that Congress has specifically directed in amended versions of Section 102(b). During

the George W. Bush administration, the DHS Secretary invoked the Section 102(c) waiver

authority on five occasions, to expedite border wall projects that had been specifically mandated

by Congress pursuant to Section 102(b): (i) San Diego, California (70 Fed. Reg. 55,622 (Sept.

22, 2005); (ii) Barry M. Goldwater Range, Arizona (72 Fed. Reg. 2,535 (Jan. 19, 2007)); (iii)

San Pedro Riparian National Conservation Area, Arizona (72 Fed. Reg. 60,870 (Oct. 26, 2007));

(iv) Hidalgo County, Texas (73 Fed. Reg. 19,077 (April 3, 2008)), and (v) Various Areas in

California, Arizona, New Mexico, and Texas. 73 Fed. Reg. 18,293 (April 3, 2008), as amended,

73 Fed. Reg. 19,078 (April 8, 2008).

       45.     Collectively, from 2005 to 2008, these five waivers suspended the applicability of

environmental and numerous other laws that otherwise would have applied to approximately

624.5 linear miles of border barrier and related road construction. As of February 2017, DHS

has constructed 654 miles of “primary” border barriers and approximately 5,000 miles of roads

along the U.S.-Mexico border.



                                               17
             Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 18 of 35



       46.     Clearly, DHS has taken aggressive action to comply with Congress’s IIRIRA

mandates in order to “ensure expeditious construction” of the specific barriers and roads

mandated by IIRIRA Section 102(b), identified by Congress as necessary to carry out DHS’s

general authority to construct border barriers and roads.

       47.     Consequently, DHS has fulfilled its statutory responsibilities to construct the

specific “fencing and road improvements along the border” as currently defined by IIRIRA

Section 102(b).

       48.     In particular, DHS has met its specific mandate to identify and construct 370

miles of border fencing in “priority areas . . . where fencing would be most practical and

effective.” IIRIRA § 102(b)(1)(B).

       49.     Separately, DHS has also met its specific mandate to “construct reinforced

fencing along not less than 700 miles of the southwest border where fencing would be most

practical and effective.” IIRIRA § 102(b)(1)(A). In addition to the 654 miles of primary fencing

constructed by DHS, the agency has constructed an additional 37 miles of double-layered

fencing and 14 miles of triple-layered fencing, totaling 705 miles of reinforced border fencing,

exceeding the 700-mile minimum under IIRIRA Section 102(b)(1)(A).

       50.     As summarized recently by the GAO:

               From fiscal years 2005 through 2015, CBP increased the total miles of
               primary border fencing on the southwest border from 119 miles to 654
               miles—including 354 miles of primary pedestrian fencing and 300 miles
               of primary vehicle fencing. With 654 miles of primary fencing currently
               deployed, CBP officials have stated that CBP is in compliance with its
               legal requirements for the construction of the southwest border fencing on
               the substantial discretion provided to the Secretary of Homeland Security
               to determine the appropriate placement of fencing.

Government Accountability Office, No. 17-331, Southwest Border Security: Additional Actions



                                                18
             Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 19 of 35



Needed to Better Assess Fencing’s Contributions to Operations and Provide Guidance for

Identifying Capability Gaps 8 (Feb. 2017), at https://www.gao.gov/assets/690/682838.pdf

(emphasis added).

       51.     Further, there have been no amendments to IIRIRA Section 102 since the 2008

Amendment was signed into law authorizing any legal waivers for additional construction

projects outside those projects specifically authorized and contemplated when it was enacted.

B.     The Lower Rio Grande Valley Border Wall Waivers

       52.     On January 25, 2017, President Donald J. Trump issued Executive Order No.

13767, entitled “Border Security and Immigration Enforcement Improvement” (“Executive

Order”), which directed DHS to construct a “secure, contiguous, and impassable physical

barrier” along the entirety of the nearly 2,000 mile-long U.S.-Mexico border.

       53.     Prior to the Executive Order, all previous waivers invoked under Section 102(c)

of IIRIRA were for projects required under Section 102(b). Subsequent to the Executive Order,

the Trump administration DHS Secretary has now issued five waivers—all for projects outside

the scope of Section 102(b). Two of those waivers concern projects in California and are subject

to ongoing litigation, the third is subject to ongoing litigation in this Court, and the two most

recent are the Lower Rio Grande Valley Border Wall Waivers.

//



//



//




                                               19
             Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 20 of 35




        Figure 1. Map of Proposed Construction related to Cameron County Waiver


       54.     On October 10, 2018, Secretary Nielsen issued a Determination in the Federal

Register purporting to invoke IIRIRA Section 102(c) in order to waive the application of NEPA,

the ESA, the NWRSAA, and numerous additional laws otherwise applicable to “the construction

of roads and physical barriers” in 11 different areas of Cameron County, Texas, totaling

approximately 6.6 miles of linear border. 83 Fed. Reg. 50,949. The map of the proposed

construction related to the Cameron County Waiver is in Figure 1, above.

       55.     On October 11, 2018, Secretary Nielsen issued a separate Determination in the

Federal Register purporting to invoke IIRIRA Section 102(c) in order to waive the application of

NEPA, the ESA, the NWRSAA, and numerous additional laws otherwise applicable to “the


                                              20
             Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 21 of 35



construction of roads and physical barriers” in 6 different areas of Hidalgo County, Texas,

totaling approximately 18 miles of linear border. 83 Fed. Reg. 51,472. The map of the proposed

construction related to the Hidalgo County Waiver is in Figure 2, below.




         Figure 2. Map of Proposed Construction related to Hidalgo County Waiver


       56.     In each of the Lower Rio Grande Valley Border Wall Waivers, Secretary Nielsen

purportedly waived “in their entirety” the following federal statutes with respect to the Lower

Rio Grande Valley Border Wall Projects:

                 i.   National Environmental Policy Act, 42 U.S.C. § 4231 et seq.;

                ii.   Endangered Species Act, 16 U.S.C. 1531 et seq;



                                               21
Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 22 of 35



   iii.   Clean Water Act, 33 U.S.C. § 1251 et seq.;

    iv.   National Historic Preservation Act, Pub. L. 89-665;

    v.    Migratory Bird Treaty Act, 16 U.S.C. § 703 et seq.;

    vi.   Migratory Bird Conservation Act, 16 U.S.C. § 715 et seq.;

   vii.   Clean Air Act, 42 U.S.C. § 7401 et seq.;

  viii.   Archaeological Resources Protection Act, 16 U.S.C. § 470aa et seq.

    ix.   Paleontological Resources Preservation Act, 16 U.S.C. § 470aaa et seq.;

    x.    Federal Cave Resources Protection Act of 1988, 16 U.S.C. § 4301 et seq.;

    xi.   Safe Drinking Water Act, 42 U.S.C. § 300f et seq.;

   xii.   Noise Control Act, 42 U.S.C. § 4901 et seq.;

  xiii.   Solid Waste Disposal Act, as amended by the Resource Conservation and

          Recovery Act, 42 U.S.C. § 6901 et seq.,

  xiv.    Comprehensive Environmental Response, Compensation and Liability

          Act, 42 U.S.C. § 9601 et seq.;

   xv.    Archaeological and Historic Preservation Act, 54 U.S.C. § 320301 et seq.;

  xvi.    Antiquities Act, 54 U.S.C. § 320301 et seq.;

 xvii.    Historic Sites, Buildings, and Antiquities Act, 54 U.S.C. § 3201-320303 &

          320101-320106;

 xviii.   Farmland Protection Policy Act, 7 U.S.C. § 4201 et seq.;

  xix.    Coastal Zone Management Act, 16 U.S.C. § 1451 et seq.;

   xx.    Federal Land Policy and Management Act, 43 U.S.C. § 1701 et seq.;

  xxi.    National Wildlife Refuge System Administration Act, 16 U.S.C. §§

          668dd-668ee;




                                   22
             Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 23 of 35



               xxii.   National Fish and Wildlife Act of 1956, 16 U.S.C. § 742a et seq.;

              xxiii.   Fish and Wildlife Coordination Act, 16 U.S.C. § 661 et seq.;

              xxiv.    Administrative Procedure Act, 5 U.S.C. § 551 et seq.;

               xxv.    Rivers and Harbors Act of 1899, 33 U.S.C. § 403

              xxvi.    Eagle Protection Act, 16 U.S.C. § 668 et seq.;

             xxvii.    Native American Graves Protection and Repatriation Act, 25 U.S.C. §

                       3001 et seq.; and

             xxviii.   American Indian Religious Freedom Act, 42 U.S.C. § 1996.

C.     The Lower Rio Grande Valley Border Wall Projects

       57.     Secretary Nielsen’s Lower Rio Grande Valley Border Wall Waivers purport to

waive the application of NEPA, the ESA, the NWRSAA, and numerous other laws to the

proposed construction of the Lower Rio Grande Valley Border Wall Projects, which would result

in approximately 24.6 miles of new border wall construction in Cameron and Hidalgo Counties.

       58.     The new border wall construction will consist of 18-foot tall bollard fencing atop

vertical concrete river levees, bounded by a 150-foot-wide “enforcement zone” on the river-

facing side of the barrier that will be cleared of vegetation. The wall will also be accompanied

by road construction for law enforcement and private property owners, and installation of 24-7

stadium-style, high-intensity lighting, cameras, and sensors.

       59.     The Lower Rio Grande Valley Border Wall Projects will have numerous negative

impacts on the wildlife, plants, and the sensitive biological habitats on and near the proposed site

of the project. Located at the southern tip of Texas, where the Rio Grande meets the Gulf of

Mexico, the Valley is situated at the confluence of the Central and Mississippi flyways where

coastal, temperate, desert and subtropical systems converge, harboring more than 1,200



                                                23
               Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 24 of 35



documented plant species, over 500 bird species, more than 300 butterfly species as well as a

wide diversity of other wildlife.

         60.     In several areas, the Lower Rio Grande Valley Border Wall Projects (both

Cameron and Hidalgo Counties) include border wall and associated construction within the

Lower Rio Grande Valley National Wildlife Refuge (“Refuge”) without compliance with the

National Wildlife Refuge System Administration and other laws. Established in 1979 in an

effort to preserve the valley’s rapidly disappearing native habitat, the Refuge follows the Rio

Grande upstream from the Gulf of Mexico for 275 river miles.              The Refuge is currently

comprised of more than 100 parcels of valley habitat totaling approximately 100,000 acres,

connecting otherwise isolated state parks, private conservation properties, federal lands, and

other land ownerships. Known as the “Wildlife Corridor,” the Refuge is essential to conserving

the rich biodiversity of the Rio Grande Valley, benefiting unique riparian plant communities,

rare migratory birds and imperiled species such as the endangered ocelot. The proposed border

wall construction will bisect and fragment the Refuge, effectively sealing off vital habitat from

the rest of the United States and causing extensive damage to the wildlife corridor along the

river.

         61.     Further, the Hidalgo County Border Wall Waiver authorizes border wall and

associated construction within Bentsen-Rio Grande State Park (“State Park”), which also

includes the headquarters of the World Birding Center. The State Park consists of remnant

native ebony trees and other highly imperiled native vegetation, and is renowned for the tropical

birds, butterflies, and dragonflies that inhabit its boundaries. Border wall construction will likely

bifurcate the State Park, with the headquarters and visitor center located north of the wall and the

remainder of the park that is used by the public located south of the wall. The Texas Parks and




                                                 24
             Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 25 of 35



Wildlife Department has informed DHS that it could be forced to close the State Park in the

event this scenario occurs, due to management and safety issues.

       62.     Moreover, the Hidalgo County Border Wall Waiver authorizes border wall and

associated construction within the National Butterfly Center, a 100-acre wildlife center and

native species botanical garden which contains trails for exploring, observation areas,

educational exhibits, and a plant nursery. The National Butterfly Center’s primary focus is

educating the public about the value of biodiversity, the beauty of the natural world, and the

wonder of butterflies and the role they play in maintaining healthy ecosystems and sustainable

food resources. Like Bentsen-Rio Grande State Park, proposed border wall construction will

likely bifurcate the National Butterfly Center, with its infrastructure located north of the wall and

the remainder of the center that is used by the public located south of the wall.

       63.     Furthermore, the construction of the Lower Rio Grande Valley Border Wall

Projects, including the associated construction or installation of roads, gates, bridges, and staging

areas, and excavation and site preparation, will directly destroy thousands of acres of native

vegetation, causing the permanent loss of wildlife and their habitat. Under the Lower Rio

Grande Valley Border Wall Waivers, DHS has not and will not properly consider these and

myriad other negative environmental impacts of the projects, including whether there are

reasonable alternatives that might avoid or mitigate such impacts.

       64.     In addition to the direct destruction of wildlife habitat, the Lower Rio Grande

Valley Border Wall Projects’ proposed construction of more than 24 miles of new border wall

will block migration routes and cross-border movement of the many species that rely on habitat

on both sides of the U.S.-Mexico border, preventing the genetic exchange necessary to maintain

or restore healthy wildlife populations, including for endangered species such as the ocelot. The




                                                 25
                Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 26 of 35



proposed border barriers will also exacerbate flooding by altering water flows and related

hydrologic processes, trapping wildlife behind the levee wall to drown or starve during flood

events.

          65.     The Lower Rio Grande Valley Border Wall Projects are major construction

projects that pose significant negative threats to wildlife, their habitats, and the greater

surrounding ecosystem.

                                       CLAIMS FOR RELIEF

                                   FIRST CLAIM FOR RELIEF
                        Ultra Vires Violations under IIRIRA Section 102(c)

          66.     Plaintiffs incorporate by reference the allegations in all preceding paragraphs.

          67.     Secretary Nielsen’s Lower Rio Grande Valley Border Wall Waivers cite Section

102 of IIRIRA as authority for construction of the Lower Rio Grande Valley Border Wall

Projects.

          68.     IIRIRA Section 102(c) provides the DHS Secretary with “the authority to waive

all legal requirements such Secretary, in such Secretary’s sole discretion, determines necessary to

ensure expeditious construction of the barriers and roads under this Section.” 8 U.S.C. § 1103

note.

          69.     The scope of the IIRIRA Section 102(c) authority, granted to the DHS Secretary,

to waive laws “under this Section” is limited to the specific border barriers and roads required to

be constructed pursuant to IIRIRA Section 102(b). While IIRIRA Section 102(a) provides

general policy direction to the DHS Secretary to construct border barriers and roads in “areas of

high illegal entry” into the United States, IIRIRA Section 102(b) identifies the specific

“construction of fencing and road improvements along the border” necessary to “carry[] out

subsection (a).”



                                                   26
             Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 27 of 35



       70.      At the time of the original 1996 enactment of IIRIRA, as well as its 2005

amendment by Section 102 of the REAL ID Act, the specific border barrier construction required

under IIRIRA Section 102(b) was limited solely to the San Diego 14-mile double and triple layer

border fence.

       71.      Congress subsequently amended IIRIRA Section 102(b) under the 2006 Secure

Fence Act and 2008 Consolidated Appropriations Act. The 2006 Secure Fence Act amended

IIRIRA Section 102(b) to require DHS to construct five specific segments of double-layered

border fencing totaling approximately 850 miles. One year later, with the enactment of the 2008

Consolidated Appropriations Act, Congress again amended IIRIRA Section 102(b) to its current

version, which requires that DHS identify and construct 370 miles of border barriers by

December 31, 2008, and that the agency construct border barriers “along not less than 700 miles

of the southwest border where fencing would be most practical and effective.”

       72.      DHS has met its duty to identify and construct 370 miles of border barriers within

“priority areas” by December 31, 2008 as required by IIRIRA Section 102(b)(1)(B), as well as

its duty to construct a total of not less than 700 miles of border barriers as required by IIRIRA

Section 102(b)(1)(A). In addition to the 654 miles of primary fencing constructed by DHS, the

agency has constructed an additional 37 miles of double-layered fencing and 14 miles of triple-

layered fencing, totaling 705 miles of reinforced border fencing, exceeding the 700-mile

minimum under IIRIRA Section 102(b)(1)(A).

       73.      Because the scope of the IIRIRA Section 102(c) waiver provision is limited to the

border barriers and road requirements specified by IIRIRA Section 102(b), the requirements of

which have already been fulfilled, the purported waivers of NEPA, the ESA, the NWRSAA, and




                                                27
              Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 28 of 35



numerous additional laws under the Lower Rio Grande Valley Border Wall Waivers are

unlawful ultra vires acts.

        74.     Due to fact that the Lower Rio Grande Valley Border Wall Projects are not

subject to the scope of the IIRIRA Section 102(c) waiver authority, DHS Secretary Nielsen’s

purported waiver of laws under the Lower Rio Grande Valley Border Wall Waivers is an

unlawful ultra vires act, which the Court should vacate.

                                SECOND CLAIM FOR RELIEF
                                     Constitutional Violation
                   Violation of the Take Care Clause of the U.S. Constitution
                                       Article II, Section 3

        75.     Plaintiffs incorporate by reference the allegations in all preceding paragraphs.

        76.     Under IIRIRA Section 102(c), and subject to the ultra vires restrictions described

in the First Claim for Relief, once the DHS Secretary invokes the waiver authority, the “only

cause or claim” that may be brought arising from the waiver is one “alleging a violation of the

Constitution of the United States.” IIRIRA Section 102(c) further provides that “[t]he district

courts of the United States shall have exclusive jurisdiction to hear all causes or claims arising

from any” such action, which “shall be filed not later than 60 days after the date of action or

decision” at issue.” IIRIRA § 102(c)(2)(A)-(C).

        77.     Article II of the U.S. Constitution provides that “The executive Power shall be

vested in a President,” and that he or she “shall take Care that the Laws be faithfully executed.”

U.S. Const. art. II, § 3.

        78.     Among the laws that the Take Care Clause mandates be “faithfully executed” are

the conditions and limitations of IIRIRA Section 102 itself.           Among the conditions and

limitations of IIRIRA Section 102 are the geographical and temporal restrictions for barrier

construction, along with the requirements for consultation with affected entities under Section


                                                 28
                Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 29 of 35



102(b), and the restriction on waiver authority under Section 102(c) to the “expeditious

construction of the barriers and roads” otherwise authorized by the statute under Section 102(b).

          79.     DHS Secretary Nielsen’s purported waivers of NEPA, the ESA, the NWRSAA,

and numerous additional laws under the Lower Rio Grande Valley Border Wall Waivers failed to

comply with the requirements and limitations of IIRIRA Section 102, a law that the Executive

Branch is required to “faithfully execute.” Accordingly, the Lower Rio Grande Valley Border

Wall Waivers violate the U.S. Constitution. U.S. Const. art. II, § 3.

                                  THIRD CLAIM FOR RELIEF
                                     Constitutional Violation
                Violation of the Non-Delegation and Separation of Powers Doctrine
                                        Article I, Section 1

          80.     Plaintiffs incorporate by reference the allegations in all preceding paragraphs.

          81.     “The nondelegation doctrine is rooted in the principle of separation of powers that

underlies our tripartite system of Government.” Mistretta v. United States, 488 U.S. 361, 371

(1989).

          82.     Article I, Section 1 of the U.S. Constitution directs that “[a]ll legislative Powers

herein granted shall be vested in a Congress of the United States.”

          83.     Article II, Section 1 of the U.S. Constitution directs that “[t]he executive Power

shall be vested in a President of the United States of America.”

          84.     Under these constitutional provisions, Congress may not delegate legislative

authority to an executive branch agency, or in the case of IIRIRA Section 102(c), may not

delegate legislative authority to an individual executive branch official. Loving v. U.S., 517 U.S.,

748, 758 (1996).

          85.     As part of the fundamental doctrine of the Separation of Powers, the Supreme

Court “has invalidated attempts by Congress to exercise the responsibilities of other Branches or



                                                   29
             Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 30 of 35



to reassign powers vested by the Constitution in either the Judicial Branch or the Executive

Branch.” Mistretta, 488 U.S. at 380.

       86.     IIRIRA Section 102(c) unconstitutionally delegates to the Executive Branch,

namely the DHS Secretary, the legislative power to waive the application of any

Congressionally-enacted law to construction on the U.S.-Mexico border.

       87.     The only guidance Congress provided to the Executive Branch was that the

waiver should be exercised to the extent the DHS Secretary “determines necessary to ensure

expeditious construction of the barriers and roads under this Section.” Thus, Section 102(c)

permits the DHS Secretary to make legislative decisions without an intelligible general policy to

guide her decision-making.

       88.     Therefore, IIRIRA violates Article I, Section 1 of the U.S. Constitution and the

Non-delegation Doctrine and Separation of Powers Doctrine, thereby rendering DHS’s reliance

on IIRIRA to support its Lower Rio Grande Valley Border Wall Waivers unconstitutional.

                                FOURTH CLAIM FOR RELIEF
                                     Constitutional Violation
                               Violation of the Presentment Clause
                                        Article I, Section 7

       89.     Plaintiffs incorporate by reference the allegations in all preceding paragraphs.

       90.     Article I, Section 7 of the Constitution provides that any federal statute must pass

both houses of Congress, and “before it become a Law, be presented to the President of the

United States: If he[/she] approve he shall sign it, but if not he shall return it, with his Objections

to that House it which it shall have originated, who shall enter the Objections at large on their

Journal, and proceed to reconsider it.”

       91.     The “[a]mendment and repeal of statutes, no less than enactment,” must conform

with the presentment and bicameralism requirements of Article I. INS v. Chadha, 462 U.S. 919,



                                                  30
             Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 31 of 35



954 (1983). Specifically, the Supreme Court has stated that the Executive Branch cannot void

any law without Congress passing a law voiding the previous law and presenting it to the

President for signature. Clinton v. City of New York, 524 U.S. 417 (1998).

       92.      IIRIRA Section 102(c), as written, is facially invalid because it vests unilateral

power in the DHS Secretary to waive the application of any laws in areas along the border for

purposes of building border walls without Congress passing a law to void the specific laws at

issue or limit their application, and presenting it to the President, as required by Article I, Section

7 of the U.S. Constitution.

       93.      Separately, the statute is also invalid as applied to this case. The Lower Rio

Grande Valley Border Wall Waivers purported to waive NEPA, the ESA, the NWRSAA, and

numerous other laws that would otherwise apply to the Lower Rio Grande Valley Border Wall

Projects at issue in this litigation. In so doing, Secretary Nielsen chose which laws to waive and

which laws to obey, without an act of Congress specifying which particular law or set of laws

could be waived and without the presentation of said Congressional act to the President.

       94.      The IIRIRA Section 102(c) waiver authority generally, and DHS Secretary

Nielsen’s Lower Rio Grande Valley Border Wall Waivers specifically, are unconstitutional

infringements upon the lawmaking procedures required under Article I, Section 7 of the

Constitution.

                               FIFTH CLAIM FOR RELIEF
                In the Alternative, Violation of IIRIRA Section 102(b)(1)(C)
         as a Requirement to Using Waiver Authority under IIRIRA Section 102(c)

       95.      Plaintiffs incorporate by reference the allegations in all preceding paragraphs.

       96.      In the alternative, to the degree the Court finds that the Lower Rio Grande Valley

Border Wall Projects do constitute “barriers and roads” under IIRIRA Section 102, and are thus




                                                  31
              Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 32 of 35



subject to waiver of legal requirements under IIRIRA Section 102(c), Plaintiffs challenge

Secretary Nielsen’s Lower Rio Grande Valley Border Wall Waivers as invalid because the

Secretary failed to conduct necessary prerequisites for exercising the waiver authority for

expedited construction as set forth in provision IIRIRA Section 102(b)(1)(C).

       97.      IIRIRA Section 102(b)(1)(C) requires the DHS Secretary, prior to taking actions

to carry out IIRIRA, to:

                consult with the Secretary of the Interior, the Secretary of Agriculture,
                States, local governments, Indian tribes, and property owners in the United
                States to minimize the impact on the environment, culture, commerce, and
                quality of life for the communities and residents located near the sites at
                which such fencing is to be constructed.

       98.      IIRIRA Section 102 itself is not included among the statutes waived by the

Secretary in the Lower Rio Grande Valley Border Wall Waivers. Rather, Section 102(c)(1)

authorizes the DHS Secretary to waive all legal requirements “[n]otwithstanding any other

provision of law” (emphasis added). IIRIRA Sections 102(b) is not an “other provision[s] of

law” but rather part of the same law as the Section 102(c) waiver authority.

       99.      The restriction on judicial review in IIRIRA Section 102(c)(2)(A) also only

applies to “any action undertaken, or any decision made, by the Secretary of Homeland Security

pursuant to paragraph [102(c)](1).”

       100.     The requirements of IIRIRA Section 102(b), in fact, are prerequisites to Secretary

Nielsen’s exercise of the Section 102(c) waiver authority. The requirement that the Secretary

must undergo consultation with key stakeholders regarding the effects of the waiver demonstrate

that such a requirement must be satisfied prior to the waiver issuance—and not after.

       101.     The Lower Rio Grande Valley Border Wall Waivers are invalid because the

Secretary has failed to fulfill the consultation requirement under IIRIRA Section 102(b)(1)(C).




                                                32
                 Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 33 of 35



On information and belief, the DHS Secretary has neither adequately completed consultation nor

meaningfully consulted with any or all of the entities required by Section 102(b)(1)(C) prior to

issuing the Lower Rio Grande Valley Border Wall Waivers.

          102.     The Secretary’s decisions to issue the Lower Rio Grande Valley Border Wall

Waivers facially violate the requirements under IIRIRA Section 102 and are thus ultra vires

because they are in excess of the Secretary’s delegated powers by approving the waiver prior to

completing at least the prerequisite consultation mandated in Section 102(b)(1)(C). In addition

or in the alternative, DHS’s failures to comply with the requirements of Section 102(b)(1)(C) are

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, or without

observance of procedure required by law, in violation of the Administrative Procedure Act, and

are actionable thereunder. 5 U.S.C. §§ 701-706.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs Center for Biological Diversity, Defenders of Wildlife, and

Animal Legal Defense Fund pray that this Court:

          1.       Declare that DHS Secretary Nielsen’s Lower Rio Grande Valley Border Wall

Waivers are ultra vires;

          2.       Declare that DHS Secretary Nielsen lacked the authority under IIRIRA Section

102(c) to waive NEPA, the ESA, the NWRSAA, and other laws in the Lower Rio Grande Valley

Border Wall Waivers;

          3.       Declare that the Lower Rio Grande Valley Border Wall Waivers specifically and

the IIRIRA Section 102(c) waiver authority generally violate the U.S. Constitution’s Take Care

Clause;




                                                 33
             Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 34 of 35



       4.      Declare that the Lower Rio Grande Valley Border Wall Waivers specifically and

the IIRIRA Section 102(c) waiver authority generally violate the U.S. Constitution’s

fundamental Separation of Powers and Non-Delegation Doctrine principles;

       5.      Declare that the Lower Rio Grande Valley Border Wall Waivers specifically and

the IIRIRA Section 102(c) waiver authority generally violate the U.S. Constitution’s

Presentment Clause;

       6.      Set aside and vacate the Lower Rio Grande Valley Border Wall Waivers;

       7.      Enjoin DHS from implementing the Lower Rio Grande Valley Border Wall

Projects until and unless it complies with all laws that would apply absent the unlawful waivers;

       8.      Retain jurisdiction to ensure compliance with the Court’s Orders;

       9.      Award Plaintiffs their reasonable costs of litigation, including reasonable

attorneys’ fees, expert fees, and costs; and

       10.     Grant such other and further relief as the Court may deem just and proper.



DATED: October 18, 2018                        Respectfully submitted,

                                               /s/ Anchun Jean Su
                                               ANCHUN JEAN SU (DC Bar No. CA285167)
                                               /s/ Howard M. Crystal
                                               HOWARD M. CRYSTAL (DC Bar No. 446189)
                                               CENTER FOR BIOLOGICAL DIVERSITY
                                               1411 K Street N.W., Suite 1300
                                               Washington, D.C. 20005
                                               Telephone:    (202) 849-8399
                                               Email:        jsu@biologicaldiversity.org
                                                             hcrystal@biologicaldiversity.org

                                               BRIAN SEGEE (CA Bar No. 200795)*
                                               CENTER FOR BIOLOGICAL DIVERSITY
                                               660 S. Figueroa Street, Suite 1000
                                               Los Angeles, CA 90017


                                                 34
Case 1:18-cv-02396 Document 1 Filed 10/18/18 Page 35 of 35



                          Telephone:     (805) 750-8852
                          Email:         bsegee@biologicaldiversity.org

                          JOHN P. ROSE (CA Bar No. 285819)*
                          CENTER FOR BIOLOGICAL DIVERSITY
                          660 S. Figueroa Street, Suite 1000
                          Los Angeles, CA 90017-3464
                          Telephone:    (213) 785-5406
                          E-mail:        jrose@biologicaldiversity.org

                          Attorneys for Plaintiff Center for Biological
                          Diversity

                          JASON RYLANDER (DC Bar No. 474995)
                          DEFENDERS OF WILDLIFE
                          1130 Seventeenth Street, NW
                          Washington, D.C. 20036
                          Telephone:   (202) 682-9400
                          Email:       jrylander@defenders.org

                          Attorney for Plaintiff Defenders of Wildlife

                          ANTHONY T. ELISEUSON (IL Bar No.
                          6277427)*
                          ANIMAL LEGAL DEFENSE FUND
                          150 South Wacker Drive, Suite 2400
                          Chicago, Illinois 60606
                          Telephone:     (707) 795-2533
                          Email:         aeliseuson@aldf.org

                          Attorney for Plaintiff Animal Legal Defense Fund

                          *Pro hac vice application pending




                            35
